Mr. Presiding Justice McBride delivered the opinion of the court. 3. Negligence, § 196*—when question of proximate cause of injury is for jury. The question of the proximate cause of an injury is one largely to be determined by the jury, and unless the evidence is such that all reasonable persons would concur in saying that it was not the result of the injury, then it remains a question of fact and does not become a question of law. 4. Negligence, § 49*—when negligent act is proximate cause of injury. In order to make a negligent act the proximate cause of an injury, it is not necessary that the particular injury and the particular manner of its occurrence could reasonably have been foreseen.